EXHIBIT 10.32

 

[HealthSouth Letterhead]

 

[Date]

 

[Director]

[Address]

 

Dear Mr./Ms. [Director]:

 

This is to confirm our agreement with respect to the matters set forth below,
all of which have been agreed to in connection with the implementation of an
orderly transition plan of the Board of Directors of HealthSouth Corporation
(the “Company”).

 

1. Indemnity Agreement. Reference is made to that certain Indemnity Agreement
(“Indemnity Agreement”), dated as of [date], by and between you (“Director”) and
the Company. The Company hereby acknowledges, reaffirms and agrees that the
Indemnity Agreement is and will continue to be in full force and effect,
enforceable in accordance with the terms thereof, including after Director
ceases to be a member of the Company’s Board of Directors.

 

2. Access to Information. The Company hereby agrees that, subject to appropriate
confidentiality undertakings by Director, applicable attorney-client and other
applicable privileges and to the extent not otherwise precluded by applicable
law or contrary to a request of governmental authorities, at the request from
time to time by Director or Director’s authorized representative, the Company
shall, and shall cause its General Counsel or his designees (or, if there is no
General Counsel, by its Chief Financial Officer or his designees) to, furnish to
Director or Director’s authorized representatives updates and other requested
information with respect to any actions, suits, or proceedings against, or any
governmental investigations or negotiations with third parties involving, the
Company or any of its present or former members of the Board of Directors, in
each case only to the extent that such matter (i) arises from facts that took
place prior to the date on which Director ceases to be a director of the Company
and (ii) reasonably relates to the interests of Director (collectively,
“Actions”). To the extent that any such requested information constitutes legal
advice or other information subject to the attorney-client or related privilege,
the Company shall provide such information to

 



--------------------------------------------------------------------------------

Director, so long as such information will continue to be subject to the
attorney-client or other privilege (it being understood that the Company will
enter into joint defense or other arrangements to protect the status of such
information as privileged, if such arrangement would be effective to provide
such protection), unless, (i) such information addresses a matter as to which
the parties have a conflict of interests, or (ii) the Company has reasonably
determined that providing such information will be materially prejudicial to the
Company; provided that the immediately preceding clause (ii) shall not be a
basis for denial of any Director request for privileged information if such
information refers to Director or reflects Director’s conduct or statements and,
in such case, such information shall be made available to Director under a joint
defense agreement, so long as it would remain privileged. In addition, and
subject to the same limitations as set forth in the two preceding sentences, the
Company agrees (a) to provide Director and Director’s authorized representatives
with reasonable access to the books and records of the Company and its
subsidiaries with respect to any such Action, (b) to cause its officers,
employees, and advisors to furnish Director with such information to the extent
that such information is necessary in connection with Director’s evaluation or
defense of any such Action, and (c) to notify and consult with Director and
Director’s authorized representatives before initiating any Action within the
scope of this paragraph 2. The Company has designated the General Counsel of the
Company as the point of contact for Director and Director’s authorized
representatives to seek the updates, documents, and other information
contemplated by this paragraph. Director acknowledges and agrees that Director’s
sole remedy for any breach of this paragraph 2 shall be to seek specific
performance of the Company’s obligations hereunder, so long as the Company acts
in good faith.

 

3. Insurance & Indemnification. In (i) resolving any coverage disputes by
insurers with respect to currently existing directors’ and officers’ insurance
policies that provide coverage for Actions that relate to actions or omissions
prior to Director’s voluntary resignation, (ii) seeking coverage under any
currently existing directors’ and officers’ insurance policies with respect to
any Action, or (iii) interpreting and applying the terms of the Indemnity
Agreement, the Company shall not enter into agreements or support or take
positions that disadvantage Director, or treat Director less favorably, as
compared to any then current director, because Director is no longer a member of
the Company’s Board of Directors. Nothing contained herein is intended to
prohibit or limit the application of any currently existing directors’ and
officers’ insurance policy in accordance with its terms. For purposes of this
paragraph 3, the term “currently existing directors’ and officers’ insurance
policies” is intended to include within its scope all insurance policies of the
Company obtained prior to [Date], including those that have purportedly been
rescinded or otherwise challenged by the issuers thereof.

 

4. Cooperation. Director hereby agrees, subject to applicable attorney-client
privileges and other applicable privileges, to cooperate in good faith with all
reasonable requests by the Company in connection with any governmental
investigation or defense or prosecution of any Action. The Company agrees to
take due account of Director’s regular employment and other business obligations
in requesting Director to make personal appearances or travel and agrees to
reimburse Director for

 

2



--------------------------------------------------------------------------------

reasonable out-of-pocket travel and similar expenses incurred by Director in
response to the Company’s requests. The Company acknowledges and agrees that the
Company’s sole remedy for any breach of this paragraph 4 shall be to seek
specific performance of the Director’s obligations hereunder, so long as
Director acts in good faith.

 

5. Specific Performance. The Company and Director acknowledge and agree that the
Company or Director, as the case may be, will be irreparably damaged if this
agreement is not specifically enforced. Upon a breach or threatened breach of
any provision of this agreement by the Company or Director, the other party to
this agreement, shall, in addition to all other remedies, be entitled to seek
specific performance.

 

6. Counterparts. This letter agreement may be executed in one or more
counterparts. All such counterparts shall constitute one and the same agreement
and shall become effective when one or more counterparts have been signed by
each party and delivered to the other party.

 

7. Governing Law. This letter agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, applied without
giving effect to any conflicts-of-law principles.

 

If the foregoing correctly and completely sets forth our understanding, please
sign the enclosed copy of this letter in the space provided and return it to the
Company.

 

Very truly yours,

HEALTHSOUTH CORPORATION

By:        

Name:

   

Title:

 

Confirmed and agreed to as of the date first written above:

[DIRECTOR]

 

__________________________________________

 

3